Citation Nr: 0417132	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to an increased (compensable) rating for a 
deviated septum.

3.  Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for a right foot 
disability, currently rated as 20 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
service connection for a bilateral hearing loss.

6.  Entitlement to an effective date for service connection 
for a bilateral hearing loss earlier than May 8,1997.

7.  Entitlement to an effective date for service connection 
for tinnitus earlier than December 20, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972 and from May 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at hearings in May 1999 and September 
2003 before a RO hearing officer.  He also testified at a 
Video Conference Hearing in May 2001 before the undersigned 
Member of the Board.  The veteran submitted photographs of 
his feet and medical records into evidence at this hearing.

The Board remanded this case in September 2001 for additional 
development.  Subsequently, service connection was granted 
for a bilateral hearing loss and a noncompensable rating was 
established effective from May 8, 1997.  Service connection 
was also granted for tinnitus and a 10 percent rating was 
established effective from October 20, 2001.  Service 
connection remained denied for a sinus disorder.  Increased 
ratings for a deviated septum, and left and right foot 
disabilities were denied.  

In November 2002, the veteran withdrew a claim for service 
connection for PTSD.  He filed a new claim for a compensable 
rating for a bilateral hearing loss.  He also filed claims 
for earlier effective dates for a bilateral hearing loss and 
for tinnitus.  He claimed CUE in both cases.

Because the veteran disagreed with the initial rating 
assigned for a bilateral hearing loss, the Board will 
consider whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the supplemental statements of the case have 
indicated that all pertinent evidence has been considered, 
the Board can proceed with its review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues of entitlement to service connection for 
sinusitis, and an increased rating for a deviated septum are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's hearing loss is manifested by no more than 
auditory acuity Level II in the right ear and Level II in the 
left ear.

3.  On the veteran's initial application for compensation, 
received by VA on May 8, 2001, he listed "Hearing (Left 
Ear)" as the only disability for which he was claiming 
compensation.

4.  The veteran first reported tinnitus during a VA 
examination on December 20, 2001; and this examination 
contains the earliest medical evidence reflecting complaints 
or diagnosis of tinnitus.

5.  Residuals of a left foot disability are not shown to be 
manifested by "severe" foot injury, flatfoot, clawfoot, or 
severe malunion or nonunion of the tarsal or metatarsal 
bones. 

6.  Residuals of a right foot disability are not shown to be 
manifested by "severe" foot injury, flatfoot, clawfoot, or 
severe malunion or nonunion of the tarsal or metatarsal 
bones. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2003).  

2.  The criteria for the assignment of an effective date 
earlier than May 8, 1997, for the grant of service connection 
for a bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

3.  The criteria for the assignment of an effective date 
earlier than December 20, 2001, for the grant of service 
connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

4.  The schedular criteria for a rating in excess of 20 
percent for a left foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5010-5284 (2003).

5.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right foot disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010-5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via March 1999 and April 2003 rating decisions, an October 
2003 statement of the case; and March 1999, February 2001, 
and April 2003 supplemental statements of the case.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, the 
RO obtained service medical records, private medical 
treatment providers identified by the veteran as well from VA 
medical centers.  The veteran has not identified other 
treatment records or evidence which he requires VA's 
assistance in obtaining.  Furthermore, the veteran requested 
hearings and testified in personal hearings at the RO in May 
1999, and September 2003.  He also testified at a Video 
Conference Hearing in May 2001 before the undersigned Member 
of the Board.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Finally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with letters explaining the VCAA in October 2001 
and was also advised of the VCAA in the September 2001 Board 
Remand, as well as in letters dated in May 2003 and July 
2003. 

Next, while the veteran was not provided with a VCAA letter 
prior to the decisions granting the 20 percent ratings for 
bilateral foot disorders, and the denial of a compensable 
rating for a deviated septum, and service connection for a 
sinus condition, the Board finds that the timing of the 
claims (1998), and initial rating decisions (1998-1999) made 
it infeasible to provide notice required by the VCAA (enacted 
in November 2000) prior to the initial RO decisions.    

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


I.  Increased ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Moreover, it is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking work 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3.  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

Pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficient to identify the disease and the resulting 
disability, as well as coordination of the rating with 
impairment of function, will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

In addition, VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A.  Left foot and right foot disabilities, each currently 
rated 20 percent disabling.

The veteran is currently assigned separate 20 percent 
disability ratings for a left and a right foot disorder under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5284 (2003).  He now contends that his foot disabilities are 
more disabling than previously evaluated, and he has appealed 
for increased ratings.  

The Board notes that the service connection was initially 
granted by rating action in December 1985 for bilateral pes 
planus, postoperative (PO) and a 10 percent evaluation was 
assigned.  By rating action in January 1987, the rating was 
increased to 30 percent.  The description was changed to 
include hammertoes and severe discomfort.  The effective date 
was from August 5, 1985. 

The veteran underwent several surgeries on his feet to 
correct his service connected bilateral foot disorder and 
subsequently was awarded several temporary 100 percent 
ratings for convalescence under Paragraph 30.  The ratings 
subsequently all reverted to 30 percent on the first of the 
following month.

These procedures and convalescence periods included:

August 31, 1989 to October 31, 1989 for convalescence after a 
right modified bunionectomy; a claw toe release of the right 
2nd and 3rd toes; and an extension tendon release of the right 
2nd, 3rd, and 4th toes.  (extended from August 31, 1989 to 
December 31, 1989).  

July 8, 1992 to September 30, 1992, left bunionectomy and 
claw toe release, 2nd and 3rd toes  (extended from January 1, 
1990 to January 31, 1993.).

May 12, 1993 to August 31, 1993, proximal interphalangeal 
joint resection and pinning, left 2nd and 3rd toes during an 
outpatient procedure. 

March 27, 1998 to May 31, 1998, surgery (extended from June 
1, 1998 to June 30, 1998.)  

In a VA Joints examination in September 1997, the examiner 
noted the veteran underwent foot surgery in service in 1975, 
as well as in 1991 and twice in 1992.  He reported aching 
pain continuously in his feet, and ankle pain for many years.  
He recently was prescribed ankle braces, and also wore 
special shoes with molded inserts.  He worked as a custodian 
in the post office and had to stand all day.  

The examiner noted the veteran had difficulty squatting and 
raising on the toes.  He was not able to do flexion of the 
metatarsophalangeal joint.  He could not stand or walk on his 
toes.  The feet revealed multiple scars.  He had a long 3-
inch scar over the medial aspect of the big toe and a 2-inch 
scar over the dorsal of the feet through the 2nd and 3rd 
metatarsal heads bilaterally.  Because of the fusion of the 
metatarsophalangeal joint he was not able to flex his toes 
causing him to have a peculiar gait.  He tended to lose his 
balance and fall easily.  The skin between the toes was 
emacerated and deteriorating because of the crowding of the 
toes.  There was tenderness over the lateral malleolus of the 
ankle joint.  ROM was dorsal flexion to 20 degrees; plantar 
flexion to 45 degrees.  He was unable to do inversions and 
aversions of the ankle.  

The diagnoses were flat feet, status post fusion of the 
metatarsophalangeal joint bilaterally; bilateral ankle pain 
secondary to surgery of the feet; and tinea pedis secondary 
to crowding of the toes.

The examiner opined that the veteran's bilateral ankle pain 
over the lateral malleolus was due to the deformity of the 
feet, pes planus deformity and the previous fusion of the 
metatarsophalangeal joint surgery, which caused him to have 
undue pressure on the ankles causing him to have unstable 
ankles, excessive pain, and instability.  

In a VA examination in February 1999 the examiner noted he 
reviewed three volumes of the veterans claims file.  The 
veteran's 3rd, 4th and 5th metatarsals were fused and his toes 
are frozen.  He has to walk in a paddle position.  His ankles 
and knees were weakened.  In addition a bone was removed from 
each small toe and bunionectomies were performed.  

The examiner noted the veteran had fungus of both great 
toenails.  There were scars on each foot, 3 cm in length, 
between the 1st and 2nd and 3rd and 4th metatarsals, 
bilaterally.  There was also scarring from the bunionectomies 
bilaterally, as well as from the removal of the phalanx of 
the little toe.  There was objective evidence of pain on 
motion and tenderness.  There was no edema, instability, or 
weakness and his gait was good.  He had no vascular or skin 
changes.  There was limitation on standing and walking.  He 
wore wide shoes with inserts, and laced up ankle supports.  
His posture on standing, squatting, supination, pronation and 
rising was fair considering his disability.  The diagnoses 
were P.O., DJD, metatarsals, bilaterally following fusion of 
the 2nd, 3rd, and 4th toes bilaterally, and bunionectomy, all 
done for pes planus.  He had loss of function due to pain.

By rating decision in March 1999 the RO determined to assign 
separate 20 percent ratings for the bilateral foot disorder.   

At a personal hearing at the RO in May 1999, the veteran 
testified that he began experiencing difficulty with his feet 
early in service.  He was now employed as a custodian and was 
on his feet all day.  He walked with a cane or supported 
himself with a cart.  His disability rating was recently 
increased to 20 percent for each foot but he believed his 
rating should be higher.  He noted he had flat feet, weak 
ankles, degenerative arthritis, a knee disorder, etc.

At a videoconference hearing in May 2001, the veteran 
testified that both of his feet were the same.   He had six 
foot surgeries and his joints were fused.  His bunions were 
cut and he had bones removed from his little toes.  He also 
had fungus between his toes.

The Board in September 2001 remanded this case for additional 
development including compliance with the VCAA.

In a November 2001 VA joints examination the examiner 
reviewed the veteran's claims folder.  The veteran complained 
of pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He was currently treated with salsalate for his 
ankles and Cyclobenzaprine for his feet.  He had no flare-
ups.  He sometimes used a cane and a brace on both ankles, 
and wore corrective shoes with inserts.  

The range of motion (ROM) of the ankle was dorsiflexion to 18 
degrees, right and 16 degrees left (should be 20 degrees); 
plantar flexion was to 37 degrees, right and left (should be 
45 degrees).  There was no varus or valgus angulations of the 
Os Calcis in relation to the long axis of the tibia and 
fibula.  The veteran had bilateral pes planus.  The arch was 
1 cm from the floor.  There was evidence of painful motion, 
edema, instability, weakness, and tenderness.  Gait was good 
with shoes and anklets.  There were no callosities, breakdown 
or unusual shoe wear, and no skin or vascular changes.  
Standing, squatting, supination, rising on heels and toes was 
poor.  X-rays were normal.  The diagnoses were pes plans and 
arthralgia of the ankles with loss of function due to pain.  
The examiner opined that the impact of pain on function of 
each ankle and foot was moderate.  The veteran took little 
pain medications.

Analysis   The veteran's foot disabilities do not warrant a 
rating in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  An increased rating under that 
regulation requires that the veteran's foot injury be 
"severe."  The objective medical evidence of record has not 
shown that the veteran's foot disabilities are more than 
"moderately severe."  In particular, in the veteran's 
November 2001 VA examinations, the examiner noted that the 
veteran's arch was 1 cm from the floor.  While there was 
evidence of painful motion, edema, instability, weakness, and 
tenderness, his gait was good with shoes and anklets.  There 
were no callosities, breakdown or unusual shoe wear, and no 
skin or vascular changes.  The diagnoses were; pes plans, 
congenital clinical opinion; arthralgia of the ankles with 
loss of function due to pain.  However x-rays were normal.  
The examiner opined that the impact of pain on function of 
each ankle and foot was moderate as the veteran took little 
pain medications.

The veteran's disabilities are evaluated under diagnostic 
code 5010-5284. 38 C.F.R. § 4.71a (2002).  Diagnostic Code 
5010 is used to rate disabilities involving traumatic 
arthritis.  Diagnostic Code 5284 pertains to disabilities 
involving injuries to the foot.

Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated as degenerative arthritis under Diagnostic Code 
5003, which in turn, provides that, when documented by x- 
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5284 a 10 percent evaluation is 
applicable for a foot injury involving a moderate disability.  
A 20 percent disability rating is warranted for moderately 
severe foot injuries.  A 30 percent disability rating is 
assigned for severe foot injuries.  A 40 percent disability 
rating is assigned for the actual loss of use of the foot.  
See 38 C.F.R. § 4.71a (2003).  

The veteran may also be rated under DC 5270, ankle ankylosis, 
which warrants a 20 percent evaluation for ankylosis of the 
ankle in plantar flexion less than 30 degrees; ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent evaluation.  
Ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation. 

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under DC 5271, limitation 
of motion.  When there is moderate limitation of motion of 
the ankle, a 10 percent evaluation may be assigned. 

Other diagnostic codes addressing foot disabilities that may 
be applicable in the present case include Diagnostic Code 
5278 (acquired claw foot), and Diagnostic Code 5283 (malunion 
or nonunion of the tarsal or metatarsal bones).  See 38 
C.F.R. § 4.71a (2003).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2003).

After a review of the evidence, the Board finds that 
individual ratings in excess of 20 percent is not warranted 
for a left and right foot disability.  Considering the effect 
of limitation of motion of the ankles, the evidence does not 
support a finding of ankylosis.  Of note, in the November 
2001 VA examination the ROM of the ankle was dorsiflexion to 
18 degrees, right and 16 degrees left (should be 20 degrees); 
plantar flexion was to 37 degrees, right and left (should be 
45 degrees).   Because the evidence does not show a fixation 
of the ankle joints, there is no basis under DC 5270 for a 
higher evaluation.

Further, a rating higher than 20 percent is not available 
under DC 5271 (limitation of motion).  As the veteran was 
already assigned a 20 percent rating, the rules of pyramiding 
prohibit combining the same manifestations under different 
diagnostic codes.  See 38 C.F.R. § 4.14 (2002).  Therefore, 
there is no basis for a higher evaluation under DC 5271 or 
any other diagnostic codes related to a lower extremity 
disability.

Next, the Board has also considered whether the veteran is 
entitled to a separate compensable evaluation for arthritis. 
After reviewing the evidence on file, it is the decision of 
the Board that current 20 percent rating under DC 501-5284 
for a moderately severe foot disability of each foot 
contemplates limitation of motion of the ankle and foot, as 
such, separate compensable ratings for arthritis is not 
warranted.  In addition, as noted the X-ray report was 
normal.  Consequently, the Board finds that separate ratings 
are not warranted for arthritis with limitation of motion of 
the feet.

The record clearly establishes that the veteran has 
experienced episodes of pain in his feet and difficulty 
ambulating.  However, the assignment of separate 20 percent 
disability ratings for a "moderately severe" bilateral foot 
disability contemplates the level of pain and limitation of 
motion experienced by the veteran.  In addition the Board 
notes that the veteran is employed as a custodian and walks 
with the aid of a cane or a cart.  Accordingly, the Board 
finds that the schedular criteria for ratings in excess of 
the currently assigned 20 percent disability evaluation for 
each foot is not warranted.

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against evaluations in excess of 20 percent for the left and 
right foot disorders.  As such, the appeal is accordingly 
denied.


B.  Bilateral hearing loss and entitlement to earlier 
effective dates for service connection for a bilateral 
hearing loss, and for tinnitus.

In May 1997 the veteran filed a claim for service connection 
for a compensable rating for a left ear hearing loss.  

In a VA audiological examination in September 1997 the 
veteran reported some hearing loss in his right ear.  He had 
a tympanoplasty of the right ear while in service.  He 
reported no tinnitus.  Pure tone thresholds, in decibels, 
were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
20
35
40
40
LEFT
15
20
30
35

Average pure	tone thresholds were 34 db for the right ear, 
and 25 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent for the right ear, 
and 98 percent for the left ear.  The results suggested 
normal middle ear pressures and mobility bilaterally.  The 
diagnosis was mild sensorineural hearing loss in the right 
ear, and normal hearing in the left ear.  

By rating action in May 1998 service connection was denied 
for a right ear hearing loss, and by rating action in 
December 1998 service connection was denied for a left ear 
hearing loss.

At a personal hearing at the RO in May 1999, as well as at a 
videoconference hearing in May 2001, the veteran testified 
that he experienced noise exposure as a member of a tank crew 
during service.  He asserted that the exposure to extremely 
loud noise from this period caused his hearing loss.  During 
service he underwent surgery for a right tympanoplasty.  He 
first noticed problems with his ears post service about 7 or 
8 years after service.  The RO noted that he had been denied 
service connection for a right ear as well as a left ear 
hearing loss and would send him an SSOC encompassing a 
bilateral hearing loss disorder.

The Board in September 2001 remanded this case for additional 
development including compliance with the VCAA.

In a VA audiological examination in December 2001, the 
examiner reviewed the veteran's medical records and 
determined that based on the evidence, the veteran's hearing 
loss was at least as likely as not partially related to noise 
exposure from the military.  In addition, he also noted that 
the veteran reported constant bilateral tinnitus, described 
as a ringing, which began in 1981.  He attributed this to his 
exposure to noise especially from tanks while in service.  
The examiner opined that tinnitus was at least as likely as 
not related to his hearing loss.  Pure tone thresholds, in 
decibels were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
45
LEFT
30
30
35
40

Average pure	tone thresholds were 41 db for the right ear, 
and 34 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent for the right ear, 
and 92 percent for the left ear.  Tympanometry results 
suggested normal middle ear pressures and mobility 
bilaterally.  The diagnosis was mild to moderate 
sensorineural hearing loss in both ears.

At a personal hearing at the RO in September 2003, the 
veteran testified that he experienced difficulty with his 
interpersonal communications.  He stated his hearing was 
getting progressively worse.  Regarding the effective date 
for service connection for tinnitus, he testified to ringing 
in his ears going back to the 1980s.  However he did not know 
it was tinnitus at the time.  He had claimed hearing loss and 
as far as he was concerned the tinnitus was part of his 
hearing loss claim and should be service connected to the 
date of service connection for his hearing loss.  He also 
raised the issue of an earlier effective date for service 
connection for his hearing loss.  

In a VA audiological examination in October 2003, the 
examiner noted that he examined the veteran previously in 
December 2001.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
50
55
LEFT
35
35
40
45

Average pure	tone thresholds were 46 db for the right ear, 
and 39 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent for the right and 
for the left ear.  Tympanometry results suggested a flaccid 
eardrum in the left ear.  The right eardrum displayed normal 
middle ear pressures and mobility.  The diagnosis was a mild 
to moderate sensorineural hearing loss bilaterally.  The 
results were consistent with the previous results.

Analysis.  Evaluations of sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 
(2003).  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist.  The examination must include both a controlled 
speech discrimination test (Maryland CNC test) and a puretone 
audiometry test.  Examinations must be conducted without the 
use of hearing aids.  Id.   

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.

During his October 2003 audiologic examination, his average 
pure tone threshold in the right ear was measured as 46 
decibels and his percentage of speech recognition was 88 
percent.  The average pure tone threshold in the left ear was 
measured as 39 decibels and his percentage of speech 
recognition was 88 percent. 38 C.F.R. § 4.85, Table VI 
(2003).  This equates to Level II hearing in his right ear, 
and Level II hearing loss disability in his left ear.   

Considering the prior VA audiologic examination in December 
2001, the average pure tone threshold in the right ear was 
41db, and the percentage of speech recognition was 88 
percent.  The average pure tone threshold in the left ear was 
measured as 34 decibels and the percentage of speech 
recognition was 92 percent.  This equates to Level I hearing 
in the right ear, and Level II hearing loss disability in the 
left ear.  

The Board notes that the veteran's assertions that he does 
not hear as well as he used to are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  Based on 
the foregoing, the Board finds that the veteran's present 
level of hearing impairment is categorized for VA rating 
purposes as Level II in both ears.  This degree of hearing 
loss, as determined by the Schedule, warrants the assignment 
of a noncompensable disability evaluation.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.

The Board has also considered the written statements and 
testimony from the veteran noting hearing problems for 
several years.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities, are evaluated, more probative than 
the subjective evidence of an increased disability.  Further, 
the veteran is not competent to make a medical connection 
between his symptoms and his service-connected disability.  
See Espiritu, 2 Vet. App. 492 (1992).

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for his hearing 
loss disability.  In such a case, separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  See 
Fenderson v. West.  As such, all pertinent evidence for the 
appeal period is for consideration.  The Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Additionally, as the positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter is not evenly balanced and 
the preponderance of the evidence is against the veteran's 
claim, the resolution of doubt in his favor is not warranted. 
38 U.S.C.A. § 5107(b).

II.  Entitlement to an earlier effective date for the grant 
of service connection.  

The veteran initially filed a claim for service connection in 
August 1985 for postoperative residuals of a tympanoplasty, 
right ear surgery.  Service connection was granted.  The 
veteran has now claimed that service connection for a 
bilateral hearing loss and tinnitus should be to the date of 
claim of his tympanoplasty.  In essence he claimed that he 
was suffering from his hearing loss and tinnitus since that 
time.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

It is noted that 38 U.S.C.A. § 5101(a) mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid, see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The words application and claim are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

The Court has held that VA must liberal read the appellant's 
submissions and consider all issues reasonably raised by the 
appellant.  However, the Court has held that while VA must 
interpret the appellant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
appellant or to conduct an exercise in prognostication.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Myers v. Derwinski, 1 Vet. 
App. 127, 129 (1991).

It is argued that the veteran's initial application for 
compensation received by VA in August 1985 included a claim 
for compensation for hearing loss and tinnitus.  The veteran 
asserts that when he initially filed his claim in August 1985 
he was suffering from bilateral hearing loss as well as 
tinnitus.  At the time, he did not know what tinnitus was 
called.  It is asserted that the original claim for 
compensation for postoperative residuals of a right tympanic 
membrane should also be accepted as a claim for compensation 
for bilateral hearing loss and tinnitus.  

At a personal hearing at the RO in September 2003, the 
veteran claimed that he had initially filed a claim for 
hearing loss "into my earlier years."  He believed that a 
proper award should be from the time he first applied for 
service connection for an ear disability.
     
At the time of his initial claim in August 1985, he claimed 
service connection for postoperative residuals of tympanic 
membrane, right ear surgery.  No mention was made of a 
bilateral hearing loss or of tinnitus.  

In May 1997 the veteran filed a claim for a compensable 
rating for a left ear hearing loss.  This claim for 
compensation clearly reflects that the veteran stated he was 
seeking compensation for a left ear hearing loss, and not 
for, a bilateral hearing loss, or "ringing in his ears."  The 
claim clearly identified the disability for which he was 
seeking compensation as hearing loss, left ear.  

Subsequently service connected for a bilateral hearing loss 
was established by VA examination in December 20, 2001.  The 
RO established service connection for a bilateral hearing 
loss to the date of receipt of the claim for a left ear 
hearing loss, or May 8, 1997.

Tinnitus is the perception of sound in the absence of an 
acoustic stimulus.  See The Merck Manual (665, 17th ed. 
1999).  The evidence before the RO at that time did not show 
the presence of tinnitus and the veteran had not mentioned 
any problem with ringing in his ears or tinnitus.  In these 
circumstances, a claim for service connection for hearing 
loss does not constitute a claim for service connection for 
hearing loss and tinnitus.

Even though hearing impairment associated with noise exposure 
is often characterized by tinnitus, it does not necessarily 
follow that evidence of hearing loss indicates the presence 
of tinnitus.  Not every veteran who seeks compensation for 
hearing loss also seeks compensation for tinnitus.  To hold 
that this veteran's claim for compensation for hearing loss 
also included a claim for compensation for tinnitus would 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  As noted 
above, the Court has held that VA is not required to conjure 
up issues that were not raised by the appellant or to conduct 
an exercise in prognostication.  See Talbert and Brannon, 
both supra.

The veteran's informal claim for compensation for tinnitus 
was considered to have been received by VA on December 20, 
2001, during the aforementioned VA examination.  As noted 
above, the veteran made no mention of tinnitus or a ringing 
noise in his ears in any prior communication with VA.  The 
absence of any oral or written communication by the veteran 
with VA regarding tinnitus or ringing in the ears at a point 
earlier than December 20, 2001, precludes the existence of a 
formal or informal claim for VA compensation for tinnitus 
prior to this date.  See Servello v. Derwinski, 3 Vets. App. 
196, 198 (1992).  As the filing date of the veteran's initial 
VA claim was more than one year after his separation from 
service in September 1978, the grant of service connection 
for tinnitus cannot be made effective as of the day following 
the veteran's discharge from active duty.  38 C.F.R. § 
3.400(b)(2).

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable for the grant of service connection 
for tinnitus is the later of the date of receipt of the claim 
or the date entitlement arose.  Thus, the effective date for 
the grant of service connection for a bilateral hearing 
disorder can be no earlier than the date on which the veteran 
initially filed his formal claim for service connection for a 
hearing loss disability, i.e., May 8, 1997.   Likewise, the 
effective date for the grant of service connection for 
tinnitus can be no earlier than the date on which the veteran 
initially filed an informal claim for service connection for 
tinnitus, i.e., December 20, 2001.  Accordingly, the appeal 
must be denied.

III.  CUE.  The veteran has also claimed CUE in assigning the 
aforementioned effective dates for service connection for a 
bilateral hearing loss and tinnitus.  An effective date 
earlier than May 8, 1997 for service connection for a 
bilateral hearing loss, and December 20, 2002 for tinnitus, 
cannot be assigned unless the veteran is able to demonstrate 
CUE in the April 2003 rating decision.  See 38 C.F.R. § 
3.105(a) which provides that previous determinations which 
are final and binding will be accepted as correct in the 
absence of CUE.

The Court has held that for CUE to exist:

(1) "either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  In order for there to be a 
valid claim of CUE, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated. 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  The veteran 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be CUE on its face, "persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); see also Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir. 1999) (adopting this Court's 
interpretation of 38 C.F.R. § 3.105).

As noted above, the veteran indicated that his initial claim 
in August 1985 should have included a claim for a hearing 
loss disability and tinnitus.  The evidence of record clearly 
fails to support this claim.  The record does not reflect 
that the veteran has presented any other contention as to CUE 
in the April 2003 rating decision with the specificity 
required by law.  The veteran is essentially requesting the 
Board to review and reweigh the evidence.  The veteran has 
failed to provide assertions of CUE with respect to the April 
2003 decision.  Therefore, the Board has been provided with 
no basis to revisit that decision.

Accordingly, the Board must conclude that there is presently 
no legal basis for assigning an effective date earlier than 
May 8, 1997 for service connection for a bilateral hearing 
loss, and December 20, 2002 for tinnitus, since the veteran 
has failed to demonstrate CUE in the April 2003 rating 
decision.  Thus, the claim for an earlier effective date must 
be denied.

The Board notes that the Court has held that the VCAA is not 
applicable to CUE matters.  Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).


ORDER

Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling is 
denied.

Entitlement to an increased rating for a right foot 
disability, currently rated as 20 percent disabling is 
denied.

Entitlement to an increased (compensable) rating for service 
connection for a bilateral hearing loss is denied.

Entitlement to an effective date for service connection for a 
bilateral hearing loss earlier than May 8, 1997 is denied.

Entitlement to an effective date for service connection for 
tinnitus earlier than December 20, 2002 is denied.


REMAND

While the veteran served on active duty, he was treated on 
several occasions for breathing difficulties.  These include 
impressions of rhinorrhea, sore throat with chronic sputum, 
bronchitis, difficulty swallowing, continuous throat 
clearing, and gagging, viral sore throat, left side tender 
frontal sinus and facial tenderness, recurrent nasal drip, 
chronic nasal stuffiness, and sinusitis.  In May 1975 the 
veteran underwent a septoplasty to correct a deviated septum.  
 

Subsequent to service, within the last 6 or 7 years, he 
started having breathing problems again with both nasal 
passageways blocked.  He was told that the trauma he suffered 
to his nose in service caused his nasal passage to swell and 
partially blocked his breathing passages.  He believed his 
current sinus problem was connected to his deviated septum.  
He now contends that he suffers from sinusitis due to 
service, or as residuals of his septoplasty in service.

He reportedly received all his sinus treatment through the 
VAMC Birmingham.

The record reflects that the veteran underwent a general VA 
examination in September 1997 in order to determine whether 
he was suffering from various claimed disabilities including 
sinusitis.  It appears that prior to the veteran's 
examination, the veteran's claims folder was not available 
for review by the examiner.  A reading of the general 
examination accomplished at that time does not positively or 
negatively indicate whether the veteran's claims folder was 
reviewed before the examination.  The examination report doe 
not specifically discuss the veteran's claimed sinusitis 
disability or whether any sinusitis disability is the result 
of his service connected deviated septum.

The Board remanded this claim in September 2001 in part to 
reexamine the veteran and evaluate his deviated septum and 
his sinusitis claim.  The record reflects that the veteran 
underwent a VA examination in November 2001, however the 
examination report is inadequate to rate the veteran's 
deviated septum or determine the service connection of his 
sinusitis.  It does not appear that the claims folder was 
available for review by the examiner prior to the 
examination.  In addition the examiner failed to address the 
questions raised by the Board in the September 2001 Remand.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claims.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that a VA doctor has not opined as to whether 
the claimed sinusitis was the result of or may be related to 
the veteran's service-connected septoplasty residuals.  A 
thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examination 
should be afforded the veteran before the Board issues a 
determination on the merits of his claims.

A remand by the Court or Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
finds it is necessary to remand this claim for compliance 
with the September 2001 remand order.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received for his 
deviated septum and sinusitis and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should arrange for the veteran 
to undergo an examination, by an ENT 
specialist.  The purpose of the 
examination is to determine the nature 
and severity of all pathology affecting 
the deviated septum and sinuses.  It 
should be determined whether the veteran 
now suffers from sinusitis, and if it is 
the result of the veteran's deviated 
septum and corrective surgery during 
service.  All indicated diagnostic tests 
should be accomplished, and all clinical 
tests should be recorded in detail.  The 
claims folder must be provided to the 
examiner for review prior to the 
examinations.  The examiner must express 
an opinion as to the degree of 
obstruction of the nasal passages on each 
side, and whether there is complete 
obstruction of the nasal passage on 
either side.  In addition, the examiner 
must express an opinion as to whether the 
veteran now suffers from the claimed 
sinusitis disability and if he does, the 
examiner must also opine as to whether 
sinusitis was more than likely, less than 
likely, or more likely than not related 
or secondary to the veteran's service-
connected deviated septum.  If this 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
his report.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims.  If any benefit remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and allowed a reasonable time 
for response.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



